Citation Nr: 0518045	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-00 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to accrued benefits.

3.  Basic eligibility for non-service-connected death 
pension.


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The veteran had verified active service with the Recognized 
Guerrillas from July 1943 to July 1945 and with the Regular 
Philippine Army from July 15, 1945 to July 31, 1945.  He died 
in June 1990.  The appellant is advancing her claim as the 
veteran's widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2003, a statement 
of the case was issued in September 2003, and a substantive 
appeal was received in November 2003.  The Board therefore 
has appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 

The appellant originally requested a personal hearing at the 
RO and one was scheduled in July 2004, however, the appellant 
failed to appear.


FINDINGS OF FACT

1.  The veteran died in June 1990; the death certificate 
lists the cause of death as cardio respiratory arrest, 
nephritic syndrome, and diabetes mellitus.

2.  Nephritic syndrome and diabetes mellitus were not 
manifested during the veteran's active duty service or for 
many years thereafter, nor were nephritic syndrome and 
diabetes mellitus otherwise related to such service.

3.  At the time of the veteran's death, service connection 
had not been established for any disability.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

5.  The appellant's claim was received in September 2002.

6.  The National Personnel Records Center (NPRC) has 
certified that the decedent had Recognized Guerrilla service 
from July 1943 to July 1945, and subsequent service with the 
Regular Philippine Army from July 15, 1945 through July 31, 
1945. 


CONCLUSIONS OF LAW

1.  The veteran's nephritic syndrome and diabetes mellitus 
was not incurred in or aggravated by the veteran's active 
duty service, nor may it be presumed to have been incurred in 
or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

2.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2004).

3.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002). 

4.  The criteria for basic eligibility for VA non-service-
connected death pension benefits have not been met.  
38 U.S.C.A. §§  101(2), 107, 1521(j), 1541 (West 2002); 
38 C.F.R. §§ 3.40, 3.41, 3.203 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the October 
2002 and September 2003 RO letters, the January 2003 rating 
decision, and the September 2003 statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the October 2002 and September 2003 
letters, the appellant was advised of the types of evidence 
VA would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the October 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in October 2002, prior to the RO's decision to 
deny the claim in January 2003 as anticipated by the recent 
court holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
death certificate, and private medical records.  The RO 
sought medical records from three medical clinics as 
requested by the appellant, these records are part of the 
file.  Significantly, the appellant specifically stated that 
she had no additional evidence to submit in a November 2003 
statement.  The Board finds that the information and evidence 
of record contains sufficient competent medical evidence to 
decide the claim.  38 C.F.R. § 3.159(c)(4).  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with the claims.

Criteria and Analysis

Service Connection for the Cause of the Veteran's Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal disease and diabetes mellitus, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran died in June 1990.  The death certificate lists 
the cause of death as cardio respiratory arrest, nephritic 
syndrome, and diabetes mellitus.  At the time of the 
veteran's death, service connection had not been established 
for any disability and no claim was pending.

The veteran's physical examination prior to discharge in June 
1945 revealed a normal cardiovascular system, no physical 
defects were noted, and the veteran was found physically fit.  
Looking at post-service medical records the first evidence of 
the veteran's disability, which caused his death, was in 
1970.  Camp Lapulapu Station Hospital certified that the 
veteran was treated for diabetes mellitus at the hospital, 
which at the time was Army Station Hospital, from February 
1970 to April 1972.  This hospital was run by the Armed 
Forces of the Philippines and the veteran retired from 
military service from the Philippine Army in July 1973.  
Other post-service medical records revealed that the veteran 
was treated for diabetes mellitus, nephritic syndrome, and 
anemia secondary to his nephritic syndrome at Mejia Medical 
Clinic from January 1988 through July 1989.  The veteran was 
later treated at CEBU Doctor's Hospital for diabetes 
mellitus, diabetic nephropathy with chronic uremia, and 
urinary tract infection from April 6 through April 9th, 1990.  
The veteran was also treated at OSPA Farmer's Medical Center 
for iron deficiency anemia from April 23rd to April 25th, 
1990.  

The appellant contends that the evidence of her husband's 
diabetes mellitus in 1970 through 1972 demonstrates that he 
had this illness in-service.  However, the VA is only 
authorized to compensate veterans for their active service 
with the United States.  Her husband's subsequent service 
with the Philippine Armed Forces from late 1945 through 1972 
is not considered service with the United States upon which 
compensation and/or pension can be provided.  See discussion 
infra, 38 U.S.C.A. § 107(a).  The veteran's service, 
recognized from the NPRC, was from July 1943 through July 
1945.  There is no evidence that the veteran contracted 
diabetes mellitus until 1970, approximately 15 years after 
service.  There is no evidence that the veteran contracted 
nephritic syndrome until 1989, over 40 years after service.  
Consequently, the veteran would not be entitled to the 
presumption of service connection under 38 C.F.R. § 3.309(a) 
because neither disability was shown to have occurred within 
a year of service.  There is also no evidence of a link 
between his treatment for diabetes mellitus starting in 1970 
or his nephritic syndrome and the veteran's service with the 
United States.     
  
Based on the record the Board is compelled to find that the 
preponderance of the evidence is against the appellant's 
claim that the veteran's active duty service substantially or 
materially contributed to the cause of his death.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable 
determination.  
 
Entitlement to Accrued Benefits

According to 38 U.S.C.A. § 5121(c) "[a]pplications for 
accrued benefits must be filed within one year after the date 
of death."  The veteran died in June 1990.  The appellant 
did not file her claim for accrued benefits until September 
2002, more than twelve years after the veteran's death.  
Clearly, the appellant's September 2002 application for 
accrued benefits was not filed within one year of her 
spouse's death.  The law and not the evidence is dispositive 
on this issue, therefore, the claim must be denied as a 
matter of law.  See, Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996); and Sabonis v. Brown, 6 Vet. App. 426 (1994).

Basic Eligibility for Non-Service-Connected Death Pension

The surviving spouse of a veteran is entitled to receive VA 
improved death pension benefits if the veteran had qualifying 
service under 38 U.S.C.A. § 1521(j).  The term veteran means 
a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  See 38 U.S.C.A. § 
101(2); see also 38 C.F.R. § 3.1(d). 

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11 and 13 of this title.  See 38 U.S.C.A. § 107(a). 

That is, persons with service in the Philippine Commonwealth 
Army, USAFFE, including the recognized guerrillas, or service 
with the new Philippine Scouts under Public Law 190, 79th 
Congress shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to non-service-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d). 

The veteran's verified service by NPRC was from July 1943 to 
July 1945 with the Recognized Guerrillas and with the Regular 
Philippine Army from July 15th through July 31st, 1945.  Thus, 
under Section 107(a), the appellant's deceased spouse may not 
be deemed to have had active military, naval, or air service 
for purposes of Title 38, Section 1541.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Consequently, the 
Board determines that there is no legal basis on which the 
appellant's claim for death pension benefits can be based.  
As the law, and not the evidence is dispositive, the appeal 
is denied due to the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The Board is bound by 
38 U.S.C.A. § 107(a), and therefore has no choice but to deny 
the appellant's death pension claim.  See 38 U.S.C.A. 
§§ 501(a), 7104(c); 38 C.F.R. § 19.5.      


ORDER

The appeal is denied to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


